DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 7-36 are pending.

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statement has been considered.  An initialed copy is enclosed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 7-36 are rejected on the ground of nonstatutory double patenting over claims  2-5
of Patent 8,409,828; claims 1-6 of Patent 8,841,110; and claims 1-4 of patent 9,725,705 and claims 1-17 of Patent ‘697 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
All of the patents claim animal product/protein free produces of producing/purification of botulinum toxin by the use of multiple chromatographic columns in an animal protein/product free process (APF).  The columns include hydrophobic interaction, cationic, anionic, and gel filtration columns.  All of the patents have an identical disclosure as they are related as continuations of each other.  As such, the instantly claimed process limitations can be found in the following paragraphs of the ‘705 patent as a reference.
Botulinum toxin is defined at column 12 paragraph 1 to include both the complex and the 150 kDa form.

    PNG
    media_image1.png
    223
    497
    media_image1.png
    Greyscale

Examples of the patent include a substantially or essentially free from animal protein process as disclosed in Examples 6 and 7.  Filtration of the fermentation media is disclosed as producing a clarified culture extract for further processing (see column 8, last paragraph).  This example also discloses that the 150 kDa form can be obtained from the complex product by  the Schantz or modified Schantz process at columns 27-28.

    PNG
    media_image1.png
    223
    497
    media_image1.png
    Greyscale

Examples of the patent include an animal protein substantially or essentially free or free  process as disclosed in Example 7 for culturing obtaining a complex by purification and the further purification the 150 kDa toxin from the complex.  





    PNG
    media_image2.png
    628
    508
    media_image2.png
    Greyscale
.  
Examples 8-16 teach different column combinations of the disclosed columns for the purification of the botulinum toxin A complex according to the claimed invention.  In particular Example 11 teaches multi-column chromatography for purifying a toxin complex.  Table 3, column 34 teaches if the toxin is either bound and found in the eluate or in the column flow through.  Table 2 at column 33 teach the buffers used in the purification processes of the toxin complex.

 The patent specifically discloses at column 46 that the process of Figure 7 can be used to obtain pure 150 kDa neurotoxin by loading the complex onto an ion exchange column in a pH 8 buffer and providing in the flow through a purified neurotoxic component.

    PNG
    media_image3.png
    292
    504
    media_image3.png
    Greyscale

The Figure 7 process as disclosed uses Inasmuch as the processes are generally disclosed in the patents and that the term of botulinum neurotoxin includes all of A, B, C, D and E, the complex and 150 kDa pure neurotoxin, the claimed processes are covered by the patented claims which recite 3 or more columns and an animal free/essentially free or substantially free processes of fermentation, isolation and purification. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as set forth above.

Claims 7-9 and 11-36 are rejected on the ground of nonstatutory double patenting over claims 1-17 of Patent 7,452,697 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The patent claims a three column purification process of botulinum toxin from a clarified culture.  The example provide a procedure using clarification without acid precipitation (.  Tables 2, 3 and 4 provide the conditions and type of columns for purification.  Example 11 provides for different column combinations for the purification of the complex. The term toxin is defined to include types A-E and include the 150 kDa complex at column 13.

    PNG
    media_image4.png
    188
    397
    media_image4.png
    Greyscale

  The patent teaches at column 25:

    PNG
    media_image5.png
    114
    426
    media_image5.png
    Greyscale

The patent also teaches that the free 150 kDa toxin can be prepared from the purified type A complex by ion exchange in a pH7-8 buffer to dissociate the non-toxin complex proteins from the 150 kDa toxin (paragraph bridging columns 30-31).  

    PNG
    media_image6.png
    263
    432
    media_image6.png
    Greyscale
Buffers and pH thereof are set forth in Examples 8-16).  The patent discloses 
    PNG
    media_image7.png
    341
    418
    media_image7.png
    Greyscale

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as set forth above.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 7, 9, 11, 15, 16, 17, 19, 20, 22, 23, 24 and 27 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by DasGupta et al (Toxicon, Vol 22(3):415-422, 1984; of record on PTOL-1449).
DasGupta teach a four column chromatograph process for purification of botulinum type A neurotoxin, by producing a culture extract that is clarified by centrifugation at page 416 (stages 1-3).  The first two columns purify the complex (DEAE Sephadex A-50 followed by Sephadex G100) with citrate buffer pH 5.5 followed by a two column purification of the 150 kDa pure toxin (DEAE Sephadex using a phosphate buffer at pH 7.9. followed by SP-Sephadex C-50 at using a phosphate buffer at pH 7.0)  see page 416-417 Stage 4, 5, 6 and 7.  The column purification process per se does not add any animal protein and as such meets the limitation of “free”. 

Citation of Relevant Art
Malizio et al (Method in Molecular Biology 145:27-39, 2000; of record on PTOL-1449) is cited to teach an animal protein free process of producing a clarified extract (Precipitation and Extraction, page 32, section 3.2) for purification of type A complex by column chromatography.  Malizio et al teach recovery of the pure toxin from the complex by DEAE-Sephadex A-50; carbohydrate binding affinity gel and SP-Sephadex C-50 (see pages 34-35). 
Bigalke et al (WO2000074703 A2) is cited to teach a three column purification process, where the first ion exchange column isolates the complex and the second two columns purify the 150 kDa type A toxin (Example 1).

Claims Free of Prior Art
The prior art does not teach a two step process comprising different chromatography processes for the purification of the Botulinum neurotoxin type A complex where the combination includes using a hydrophobic interaction chromatographic medium, a gel filtration or a mixed mode chromatographic medium to purify the complex.

Status of the Claims
Claims 7-36 stand rejected.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA DUFFY/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645